Case 7:19-mj-01024 Document 1 Filed on 05/04/19 in TXSD `Page 1 of 1

 

 

 

`Ao 91 (Rev slon ctiminncomplaim § , ' United Stat°smsm°i C°.un
Unlted States Dlstrlct Court MAY - §21119
soUTHERN DISTRICT oF TExAs
McALLEN DIvIsIoN 1 » a ' ’

UNlTel) sTATEs 01~‘ AMERch
V- \ 1 CRIMINAL COMPLAINT \

Jesus Franclsco Castellanos-Cordero
Case Number: M-l9-1024LM

lAE YOB: 1990
x Mexico
(Name and Address ot` Dcfendant) '

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about May 3, 2019 in Hldalgo COunty, in
the Southern District of - _ ____]'_QKB_S_______

 

(T) ack Stalutor'y Language ofOffense)

being then and there an alien who had previously been deported from the United States to Mexico' m pursuance of law, and thereafter
was found near Donna, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Se`curity, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Tlt|e 7 " 8 United States Code, Section(s) 1326 (Felony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the “
following facts:

 

Jesus Francisco Castel|anos-Cordero was encountered by Border Patrol Agents near Donna, Texas on May 3, 2019. The investigating
Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 03, 2019, near Donna, Texas. Record checks revealed the Dei`endant was formally
Deported/Excluded from the United States on April 03, 2019 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On June 6, 2016, the defendant was convicted Possession of a Controlled Substance and was sentenced to two (2) years
confinement

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 4, 2019.

Continued on the attached sheet and made a part of this complaints |::|Yes E]No

$ubmltte'd by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

 

lSI Nllckel Gonzalez *
Sworn to before me and subscribed' m my presence, _ signature of Complalnant
Nlay 4, 2019 ' 5:42 p'm' v Nllckel A. Gonzalez : Senlor Patrol Agent

 

 

Peter E Ormsby

 

. , . . U.S. Maglstrata Judge_ %`&z; :@M@`
Name and Title of Judiclal Offlcer Slgnature of Judicial Offlcer

